DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-20 are pending in the application, claims 18-20 are withdrawn from consideration.

Election/Restrictions
Applicants' election without traverse of claims 1-17 in the reply filed on 27 October 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 27 October 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this application on 13 May 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ki et al. (US 10,299,390 B2) in view of Gao et al. (US 2015/0037554 A1).
Regarding Claims 1 and 14:  Ki discloses a foldable display device (ref. #100) that includes a display panel (ref. #200), a cover window (ref. #400) over a side of the display panel, and an adhesive layer (ref. #300) between the display panel and the cover window (figures 5A, 5B, and [Col. 6: li. 39-48] of Ki).  Ki also discloses that the cover window includes a first region (ref. #410; which is considered equivalent to the claimed "first coating portion"), corresponding to a folding region (FR), and two opposing second regions (ref. #420a and #420b), corresponding to a non-folding region at both sides of the FR, and that in a bent state the two opposing second regions are capable of being opposite to and parallel one another (figures 3A to 3C, and [Col. 3: li. 32-55] of Ki).  It is also disclosed by Ki that the first region and the second regions include a block-copolymer, the block-copolymer includes a high stiffness unit and a low stiffness unit, the same high and low stiffness units comprise the first and second regions, wherein the mole fraction of low stiffness unit in the first region is greater than that of the low stiffness unit in each of the second regions, wherein the increased content of low stiffness unit results in a decreased modulus value ([Col. 3: li. 51 to Col. 4: li. 4] and [Col. 4: li. 61 to Col. 5: li. 7] of Ki).  Ki further discloses that a upper hard-coating layer (ref. #452) and a lower hard-coating layer (ref. 454; which is considered equivalent to the claimed "base layer") can be disposed on opposing sides of the cover window, the lower hard-coating layer being closer to the display panel (figures 5A, 5B, and [Col. 6: li. 49 to Col. 7: li. 4] of Ki). 
(In the instant case, the portions of the display panel and the base layer ("lower hard-coating layer") below the FR or first region of the cover window would be considered equivalent to the claimed "bending area" of the display panel and the claimed "bending portion" of the base layer, and the portions of the display panel and the base layer ("lower hard-coating layer") below the non-folding regions or second regions of the cover window would be considered equivalent to the claimed "first flat area" and "second flat area" of the display panel and the claimed "first flat portion" and "second flat portion" of the base layer.)
Ki discloses the claimed invention, but does not explicitly recite --a first coating portion having a first modulus less than a modulus of the base layer--.
Gao discloses imparting functional properties to a substrate (ref. #102) by a coating a layer (ref. #104) thereon, wherein the layer has an elastic modulus gradient that varies through the thickness of the layer to the surface contacting the substrate ([0006], [0009]-[0010] of Gao).  Gao also discloses that the layer can comprise a plurality of layers, wherein the layer in contact with the substrate is desired to have an elastic modulus that is less than the elastic modulus of the substrate, wherein the subsequent layers each have an elastic modulus that is greater than that of the previous layer, and wherein the outermost layer has an elastic modulus that is greater than the elastic modulus of the substrate (figure 5, [0032]-[0033], and [0035] of Gao).  Gao further discloses that the substrate can be curved and formed of any suitable material ([0040] and [0041] of Gao).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the elastic modulus grating layer disclosed by Gao with the cover window disclosed by Ki in order to have --a first coating portion with a first modulus less than a modulus of the base layer-- {instant claims 1 and 14}.  One of ordinary skill in the art would have been motivated to have incorporated the elastic modulus grating layer disclosed by Gao with the cover window disclosed by Ki, from the stand-point of reducing the propagation of cracks from the coating into the substrate ([0024] of Gao).
(In the instant case, Ki discloses that the cover window comprises a first hard layer (ref. #452) on the first coating layer ("cover window", ref. #400), and that the first coating layer is disposed on a base layer ("second hard layer", ref. #454), wherein the "first hard layer" and "second hard layer" are formed of a hard material to provide hide hardness (figure 5A, 5B, [Col. 6: li. 39-65] of Ki).  Gao discloses an outermost layer having an elastic modulus Eo, an inner most layer having an elastic modulus Ei, and a substrate, to which the inner most layer is in contact, having an elastic modulus Es, wherein Eo > Es > Ei.  As such, at the time the invention was made, a person of ordinary skill in the art would have found it desirable to have the first coating ("cover window", ref. #400) between the two hard coat layers to have a lower [elastic] modulus that either of the two hard coat layers.)
Regarding Claims 2 and 16:  Ki in view of Gao discloses the claimed invent, but does not explicitly recite that --a thickness of a center portion of the first coating portion, which overlaps the bending axis, is greater than a thickness of opposing end portions of the first coating portion, which are opposite to each other--.  However, it would have been obvious to have adjusted the shape of the first coating portion to have a center portion with a thickness greater than a thickness opposing end portion, since such a modification would have involved a mere change in the shape of the first coating portion.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).
Regarding Claim 4:  Ki in view of Gao discloses that the first coating portion comprises at least polyethylene ([Col. 4: li. 5-9] of Ki).
Regarding Claim 5:  Ki in view of Gao discloses that the first coating portion is in contact with the bending portion (figures 5A and 5B of Ki).
Regarding Claims 6 and 17:  Ki in view of Gao further discloses a second coating portion ("second regions", ref. #420A and #420b) disposed on the first flat portion and the second flat portion, wherein the second coating portion has a second modulus equal to or greater than the first modulus and less than the modulus of the base layer ([Col. 4: li. 14-20] and [Col. 4: li. 61 to Col. 5: li. 7] of Ki).
Ki in view of Gao discloses the claimed invention, but does not explicitly recite --a second coating portion having a second modulus less than the modulus of the base layer--.  It would have been obvious, however, to one having ordinary skill in the art at the time the invention was made to have increased the quantity of low stiffness units comprising the "second coating portion", so as to have the second coating portion have "a second modulus" that is less than the modulus of the base layer", since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP §2144.05(II)(B). 
Regarding Claim 7:  Ki in view of Gao discloses that the second coating portion is disposed under the first coating portion and covers an entire surface of the base layer (figure 3C, 5A and 5B of Ki).  (In the instant case, Ki discloses that in the bent configuration the first coating portion ("first region", ref. #410) is located only in the bending area and the second coating portions ("second regions", ref. #420A and #420b) are only located on the non-bending areas (figures 3C, 5A, 5B, and [Col. 3: li. 51-54] of Ki).  In that the term "under" is considered to be a relative orientation term, in the case where "under" is in reference to a direction extending to the right, parallel to and between the non-bending areas (with reference to figure 3C of Ki, the direction going from left to right, with the left side being an upper orientation direction and the right side being a lower orientation direction), then the second coating portion is considered to be "under" the first coating portion.  Furthermore, the "entire surface" has been interpreted as the planar surfaces of the non-bending areas.)
Regarding Claim 9:  Ki in view of Gao discloses that the second coating portion comprises: a first sub-coating portion disposed on the first flat portion; and a second sub-coating portion disposed on the second flat portion, wherein the first sub-coating portion and the second sub-coating portion are spaced apart from each other with the first coating portion interposed therebetween (figures 3C, 5A, and 5B of Ki).
Regarding Claim 10:  Ki in view of Gao discloses that the first coating portion has a thickness equal to a thickness of the second coating portion (figure 3C, 5A, and 5B of Ki).
Regarding Claim 11:  Ki in view of Gao discloses the claimed invention, but does not explicitly recite that --a thickness of the first coating portion is greater than a thickness of the second coating portion--.  However, it would have been obvious to have adjusted the shape of the first coating portion to have a thickness greater than a thickness of the second coating portion, since such a modification would have involved a mere change in the shape of the first coating portion.  A change in shape is generally recognized as being within the level of ordinary skill in the art .  See MPEP §2144.04(IV)(B).

Claims 1, 2, 4-12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2019-0075715 A) in view of Yeum et al. (US 2018/0132371 A1) and Ki et al. (US 10,299,390 B2).
Regarding Claims 1 and 14:  Park discloses a cover window (ref. #100) including a base film (ref. #110; which is considered equivalent to the claimed "base layer") and at least an upper coating (ref. #120), wherein the base film can be formed of glass and is capable of bending (figure 1, [0033], and [0034] of Park).  Park also discloses that the upper coating includes a plurality of first coating layers (ref. #121) and a plurality of second coating layers (ref. #122) either sequentially or alternately disposed on the base film, wherein the first coating layers have a high hardness and can be different from that of the second coating layers ([0035]-[00337], and [0041] of Park).  Park further discloses a display device (ref. #800) including the cover window (ref. #100, #200, #300, #400, #500, #600, and #700) provided on a display panel (ref. #840) (figures 1 to 8 and [0126]-[0128] of Park).  Specifically, Park provides for --a cover window comprising: a base layer; and a first coating portion disposed on the base layer-- {instant claim 1} and --a display device comprising: a display panel; and a cover window disposed on the display panel, and the cover window comprising: a base layer; and a first coating portion-- {instant claim 14}.
Park fails to disclose --a base layer comprising a bending portion bent about a bending axis extending in one direction, a first flat portion, and a second flat portion spaced apart from the first flat portion with the bending portion interposed therebetween in a direction crossing the one direction and facing each other; and a first coating portion disposed on the bending portion and having a first modulus less than a modulus of the base layer-- {instant claim 1} and --a display panel comprising a bending area bent about a bending axis extending in one direction, a first flat area, and a second flat area spaced apart from the first flat area with the bending area interposed therebetween in a direction crossing the one direction and facing each other; and an adhesive layer disposed between the display panel and the cover window, and the base layer comprising a first flat portion corresponding to the first flat area, a bending portion corresponding to the bending area, and a second flat portion corresponding to the second flat area; and a first coating portion disposed on the bending portion and having a first modulus less than a modulus of the base layer-- {instant claim 14}.
Yeum discloses a bent display device comprising a window substrate (WD) provided on a display panel (DP) by an optically clear adhesive layer (not shown) disposed between the WD and the DP (figures 5, 6A, 6B, [0123]-[0124], and [0136] of Yeum).  Yeum also discloses that the bent display device comprises a central flexible area (FA) disposed between a first rigid area (RA1) and a second rigid area (RA2) (which meets the claimed limitation of "a first flat portion [of the base layer] corresponding to a first flat area [of the display panel], a bending portion [of the base layer] corresponding to a bending area [of the display panel], and a second flat portion [of the base layer] corresponding to the second flat area [of the display panel]) (figures 5, 6A, 6B, [0126], [0144], and [0146]-[0147] of Yeum).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the display device of Yeum with the display device disclosed by Park in order to have --a base layer comprising a bending portion bent about a bending axis extending in one direction, a first flat portion, and a second flat portion spaced apart from the first flat portion with the bending portion interposed therebetween in a direction crossing the one direction and facing each other; and a first coating portion disposed on the bending portion-- {instant claim 1} and --a display panel comprising a bending area bent about a bending axis extending in one direction, a first flat area, and a second flat area spaced apart from the first flat area with the bending area interposed therebetween in a direction crossing the one direction and facing each other; a cover window disposed on the display panel; and an adhesive layer disposed between the display panel and the cover window, and the cover window comprising: a base layer comprising a first flat portion corresponding to the first flat area, a bending portion corresponding to the bending area, and a second flat portion corresponding to the second flat area; and a first coating portion disposed on the bending portion-- {instant claim 14}.  One of ordinary skill in the art would have been motivated to have combined the display device of Yeum with the display device disclosed by Park, since such a modification would have involved a mere change in the shape of the display device.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).
Park in view of Yeum fails to disclose --a first coating portion having a first modulus less than a modulus of the base layer-- {instant claims 1 and 14}.
Ki discloses a foldable display device (ref. #100) that includes a display panel (ref. #200), a cover window (ref. #400) over a side of the display panel, and an adhesive layer (ref. #300) between the display panel and the cover window (figures 5A, 5B, and [Col. 6: li. 39-48] of Ki).  Ki also discloses that the cover window includes a first region (ref. #410), corresponding to a folding region (FR), and two opposing second regions (ref. #420a and #420b), corresponding to a non-folding region at both sides of the FR, and that in a bent state the two opposing second regions are capable of being opposite to and parallel one another (figures 3A to 3C, and [Col. 3: li. 32-55] of Ki).  It is also disclosed by Ki that the first region and the second regions include a block-copolymer, the block-copolymer includes a high stiffness unit and a low stiffness unit, the same high and low stiffness units comprise the first and second regions, wherein the mole fraction of low stiffness unit in the first region is greater than that of the low stiffness unit in each of the second regions, wherein the increased content of low stiffness unit results in a decreased modulus value ([Col. 3: li. 51 to Col. 4: li. 4] and [Col. 4: li. 61 to Col. 5: li. 7] of Ki).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the high stiffness block-copolymer and the low stiffness block-copolymer as the materials of at least the first coating portion of the cover window disclosed by Park in view of Yeum in order to have --a first coating portion having a first modulus-- {instant claims 1 and 14}.  One of ordinary skill in the art would have been motivated to have incorporated the high stiffness block-copolymer and the low stiffness block-copolymer as the materials of at least the first coating portion of the cover window disclosed by Park in view of Yeum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, by using a material of a controlled Modulus as taught by Ki, a person of ordinary skill in the art could have further control of the hardness (rigidity or stiffness) of the first coating portion.)
Park in view of Yeum and Ki discloses the claimed invention, but does not explicitly recite --a first coating portion having a first modulus less than a modulus of the base layer-- {instant claims 1 and 14}.  It would have been obvious, however, to one having ordinary skill in the art at the time the invention was made to have increased the quantity of low stiffness units comprising the "first coating portion", so as to have the first coating portion have "a first modulus" that is less than a modulus of the base layer", since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP §2144.05(II)(B).
Regarding Claims 2 and 16:  Park in view of Yeum and Ki discloses that a thickness of a center portion of the first coating portion, which overlaps the bending axis, is greater than a thickness of opposing end portions of the first coating portion, which are opposite to each other (figures 6 to 7, [0098]-[0100], and [0112]-[0115] of Park).
Regarding Claim 4:  Park in view of Yeum and Ki discloses that the first coating portion comprises at least polyethylene ([Col. 4: li. 5-9] of Ki).
Regarding Claim 5:  Park in view of Yeum and Ki discloses that the first coating portion is in contact with the bending portion (figures 1 to 8 of Park; figure 3C of Yeum; and figures 5A and 5B of Ki).
Regarding Claims 6 and 17:  Park in view of Yeum and Ki further discloses a second coating portion disposed on the first flat portion and the second flat portion, wherein the second coating portion has a second modulus equal to or greater than the first modulus and less than the modulus of the base layer (figures 1 and 8 of Park; figure 3C,[Col. 4: li. 14-20], and [Col. 4: li. 61 to Col. 5: li. 7] of Ki).  (In the instant case, the second coating portion can constitute a single continuous layer as described in figures 1 and 8 of Park, or can comprise a discontinuous layer as described in figures 3 to 7 of Park and figure 3C of Ki.  Furthermore, as taught by Ki, the second coating portion (the portions corresponding to the flat portions) would have a modulus greater than that of the first coating portion ([Col. 4: li. 61 to Col. 5: li. 7] and [Col. 6: li. 35-38] of Ki).)
Ki discloses the claimed invention, but does not explicitly recite --a second coating portion having a second modulus less than the modulus of the base layer--.  It would have been obvious, however, to one having ordinary skill in the art at the time the invention was made to have increased the quantity of low stiffness units comprising the "second coating portion", so as to have the second coating portion have "a second modulus" that is less than the modulus of the base layer", since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP §2144.05(II)(B). 
Regarding Claim 7:  Park in view of Yeum and Ki discloses that the second coating portion is disposed under the first coating portion and covers an entire surface of the base layer (figures 1 and 8 of Park).
Regarding Claim 8:  Park in view of Yeum and Ki discloses that the cover window further comprises a third coating portion disposed between the first coating portion and the second coating portion to cover the second coating portion, wherein the third coating portion has a modulus equal to the first modulus, and the second modulus is greater than the first modulus (figures 1 and 8 of Park).
(In the instant case, as taught by Park, the second coating layer (ref. #122) closest to the base layer ("base film", ref. #110) would constitute the "second coating portion"; wherein the first coating layer (ref. #121) adjacent to said "second coating portion" on a side opposite to the base layer, would constituted the "third coating portion"; and wherein the outermost first coating layer (ref. #121) would constitute the "first coating portion".  Furthermore, as taught by Ki, the second coating portion (the portions corresponding to the flat portions) would have a modulus greater than that of the first coating portion ([Col. 4: li. 61 to Col. 5: li. 7] and [Col. 6: li. 35-38] of Ki).  Additionally, since the first coating portion and third coating portion would have the same composition, they could have the same modulus, as claimed.)
Regarding Claim 9:  Park in view of Yeum and Ki discloses that the second coating portion comprises: a first sub-coating portion disposed on the first flat portion; and a second sub-coating portion disposed on the second flat portion, wherein the first sub-coating portion and the second sub-coating portion are spaced apart from each other with the first coating portion interposed therebetween (figures 3 to 7 of Park; figure 3C of Ki).
Regarding Claim 10:  Park in view of Yeum and Ki discloses that the first coating portion has a thickness equal to a thickness of the second coating portion ([0044]-[0045] of Park).
Regarding Claim 11:  Park in view of Yeum and Ki discloses that the thicknesses of both the first coating portion and the second coating portion can range from 10 µm to 30 µm ([0044] and [0045] of Park), but does not explicitly recite that --a thickness of the first coating portion is greater than a thickness of the second coating portion--.  However, it would have been obvious to have adjusted the thickness of the first coating portion to have a thickness greater than a thickness of the second coating portion, since such a modification would have involved a mere change in the thickness of the first coating portion.  A change in shape is generally recognized as being within the level of ordinary skill in the art .  See MPEP §2144.04(IV)(B).
Regarding Claim 12:  Park in view of Yeum and Ki discloses that the base layer comprises a glass material ([0034] of Park).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2019-0075715 A) in view of Yeum et al. (US 2018/0132371 A1) and Ki et al. (US 10,299,390 B2) as applied to claim 1 above, and further in view of Barun (WO 2018/057774 A1).
Park in view of Yeum and Ki is relied upon as stated above.
Regarding Claim 13:  Park in view of Yeum and Ki fail to disclose that --the base layer has a thickness equal to or greater than about 0.1 mm and equal to or less than about 1.0 mm--.
Barun discloses a display article (ref. #50) comprising a display film (ref. #10; which is considered equivalent to the claimed "cover window") affixed by coupling layer (ref. #24) to the optical element (ref. #26), wherein the display film comprises a transparent glass layer (ref. #12) and a energy dissipation layer (ref. #14), and wherein the glass layer has a thickness of 500 micrometers (0.5 mm) or less (figures 1, 5, 6, [0025], [0039], and [0100] of Barun); which overlaps the presently claimed range of --equal to or greater than about 0.1 mm and equal to or less than about 1.0 mm--.  Barun differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Barun, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the glass layer of Barun as the base layer of the cover window disclosed by Park in view of Yeum and Ki in order to have --the base layer having a thickness equal to or greater than about 0.1 mm and equal to or less than about 1.0 mm--.  One of ordinary skill in the art would have been motivated to have incorporated the glass layer of Barun as the base layer of the cover window disclosed by Park in view of Yeum and Ki, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781